Chapman, C. J.
The bequests in trust gave large discretionary power to the trustees. They might apply not only the income, but so much of the principal as they might think proper, *426to the use and support of the cestui que trust, and they were not limited to any particular methods of making the application. In the exercise of a reasonable discretion they had power to terminate the trust, if they thought proper; and in the exercise of the same discretion they may continue to hold the property not yet expended. They do not seek instructions from the court as to their duty, and the plaintiffs have no right to do so.
Bill dismissed, with costs.